DETAILED ACTION
1.	This action is in response to applicant's IDS filed 2/26/2021.  A further search has been conducted in light of the IDS filed and the notice of allowance is maintained.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kendria Pearson on 11/20/2020.

The application has been amended as follows: 

Claim 1 now recites: Currently Amended) A length-adjustable connecting rod for a reciprocating piston engine, comprising: a hydraulic length-adjusting apparatus for adjusting an effective connecting rod length of the connecting rod; a control device switchable between at least two switching states for controlling a lengthwise adjustment of the connecting rod; wherein the hydraulic length-adjusting apparatus comprises a hydraulic cylinder with a piston, a first hydraulic working chamber, and a second hydraulic working chamber; wherein the control device comprises a first valve and a in fluid communication with the first hydraulic working chamber of the hydraulic length-adjusting apparatus,in fluid communication with the second hydraulic working chamber of the hydraulic length-adjusting apparatus
Claims 2 and 5 are now cancelled. 
Claim 8 now recites: The length-adjustable connecting rod according to claim [[5]] 1, wherein at least one of the first valve of the control device  and the second valve of the control device is a globe valve and comprises a valve body axially displaceable along a lifting axis, wherein the valve body can be pressed against a valve seat to block the hydraulic medium return flow from the associated hydraulic working chamber fluidly 
Claim 14 now recites: The length-adjustable connecting rod according to claim 12, wherein the connecting rod further comprises a hydraulic medium feed line, wherein the first hydraulic working chamber of the hydraulic length-adjusting apparatus is  in fluid communication with the hydraulic medium feed line in fluid communication with the hydraulic medium feed line
Allowable Subject Matter
Claims 1, 3-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claim 1, but more specifically, a length adjustable connecting rod that has a first valve and a second valve that both have adjusting axes that are different from each other and parallel with the crankshaft axis, and wherein in a first switching state of a control device, a hydraulic medium return flow from the first hydraulic working chamber is blocked while the second working chamber is drained.  All depending claims are allowable. 
The closest piece of prior art is Yamada et al. (U.S. Patent 9,605,590), which teaches two valves for a length adjusting connecting rod, but does not teach the valve axes being parallel to the crankshaft axis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	3/5/2021